DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on December 22, 2020, after Final Rejection in the Final Office Action of September 11, 2020 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE on December 7, 2020, which has been entered.
Non-Final Office Action
This Office Action responds to Applicants’ “AMENDMENT AFTER FINAL OFFICE ACTION” filed on December 7, 2020 (“Amendment”) as the submission for the RCE. 
Status of Claims
Claims 1, 14, 22, 30, 31-32 & 37-38 have been currently amended, with claims 3, 6, 8-13, 16-21, 23, 25-29, 33-36 & 39-42 being previously presented, and claims 15 & 24 being previously cancelled. As a result, the 35 U.S.C. 112(b) rejections of claims 1-13, 31-32 & 38-39 made in the FOA have been withdrawn as overcome. Thus, claims 1-14, 16-23 & 25-42 are pending and have been examined, and the claim rejections and response to Applicants’ arguments in the Amendment are stated below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, 16-23 & 25-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a computer-implemented method (independent claim 1), a server (independent claim 14), a computing device (independent claim 22), another server (independent claim 30), and a system (independent claim 37), which each fall into at least one of the statutory categories of inventions. 
Step 2A, Prong One: The Examiner has identified independent “computer-implemented method” claim 1 as the claim that represents the claimed invention for analysis, and is similar to independent “server” claims 14 & 30, “computing device” claim 22 and “system claim 37. The claims recite a method of processing electronic payment authorization for a virtual payment card issued by a virtual issuer, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “receiving, by a merchant and from a computing [entity] of [or associated with] a purchaser, a request for payment authorization for an electronic commerce purchase transaction; transmitting, by the merchant…via a payment network, a corresponding authorization request to a virtual issuer [entity] associated with the virtual issuer, said payment network imposing a predetermined time constraint for the virtual issuer [entity] to respond to the corresponding authorization request; receiving, by the virtual issuer [entity], the corresponding authorization request; transmitting, in parallel, (i) a request by the virtual issuer [entity] via the payment network to an origin issuer [entity] associated with the origin issuer for a first indication of whether the electronic commerce purchase transaction should be approved, and (ii) before the first indication is generated by the origin issuer [entity], a request by one of the virtual issuer [entity] and the computing [entity] to a third-party advisor [entity] for a second indication of whether the electronic commerce purchase transaction should be approved; in response to receiving the request for the first indication at the origin issuer [entity] that was transmitted in parallel with the request to the third-party advisor [entity], generating, by the origin issuer [entity], the first indication by determining whether sufficient funds are available for the electronic commerce purchase transaction, and transmitting the first indication to the virtual issuer [entity]; in response to receiving the request for the second indication at the third-party advisor [entity] that was transmitted in parallel with the request to the origin issuer [entity], generating, by the third-party advisor [entity], the second indication by performing fraud detection analysis on the electronic commerce purchase transaction, and transmitting the second indication to the one of the virtual issuer [entity] and the computing [entity], wherein the third-party advisor [entity] commences performing the fraud detection analysis on the electronic commerce purchase transaction before the origin issuer [entity] completes generating the first indication; determining, by the one of the virtual issuer [entity] and the computing [entity], and based on one or more of the first indication and the second indication, whether to approve the electronic commerce purchase transaction within the predetermined time constraint; and indicating, to the computing [entity], whether the electronic commerce purchase transaction is approved”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being processing a payment authorization for a payment card transaction by transmitting/receiving various requests with respect to other human beings, determining if there are sufficient funds available, performing fraud detection and ultimately approving the transaction. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claims 1, 14, 22, 30 & 37 each recite an abstract idea. The judicial exception of certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.  
 Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim only recites the additional elements of a computing device (of a purchaser), a merchant server, a payment network, a virtual issuer server, an origin issuer server and a third-party advisor server, to perform all the steps. A plain reading of FIG. 1 and its associated descriptions in paragraphs [0060]-[0073], [0128]-[0130] of Applicant’s Specification reveals that the above-described additional elements can be general-purpose, generic or commercially available computing elements programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0054] (“The embodiments of the methods described herein may be implemented in hardware or software, or a combination of both. In some cases, embodiments may be implemented in one or more computer programs executing on one or more programmable computing devices (e.g., the various devices and servers discussed below) including at least one processor (e.g., a microprocessor), a data storage device (including in some cases volatile and non-volatile memory and/or data storage elements), at least one communications interface (e.g., a network interface card for wired or wireless network communications), at least one input device, and at least one output device.”); [0061] (the “computing devices 110” and the various servers with processors “may be various programmable computing devices…configured with a suitable application for performing an electronic commerce purchase transaction”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The computing device, the merchant server, the payment network, the virtual issuer server, the origin issuer server and the third-party advisor server are also recited at a high-level of generality e.g., as generic devices, servers, and networks performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claim does not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claim is not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claim is not applied with or used by a particular machine (see MPEP 2106.05(b)); the claim does not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claim is not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the computing device, the merchant server, the payment network, the virtual issuer server, the origin issuer server and the third-party advisor server of independent claim 1, independent claims 14, 22, 30 & 37 also contain the generic computing components of: a server (claims 14 & 30), a processor (claims 14, 22 & 30), a memory (claims 14, 22 & 30), another server (claim 30), and a system (claim 37).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computing device (claims 1, 14, 22, 30 & 37), the merchant server (claims 1, 14, 22 & 37), the payment network (claims 1, 14, 22 & 37), the virtual issuer server (claims 1, 14, 22 & 37), the origin issuer server (claims 1, 14, 22 & 37), the third-party advisor server (claims 1, 14, 22 & 37), the server (claims 14 & 30), the processor (claims 14, 22 & 30), the memory (claims 14, 22 & 30), the another server (claim 30), and the system (claim 37) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 14, 22, 30 & 37 based on similar reasoning and rationale.
Dependent claims 2-13, 16-21, 23, 25-29, 31-36 & 38-42, when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance: 
In claim 2, the limitations of “The method of claim 1, wherein the transmitting of the request to the third-party advisor server is performed at the virtual issuer server, and the virtual issuer server receives the first indication and the second indication from the origin issuer server and the third-party advisor server respectively”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe a step performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
In claim 3, the limitations of “The method of claim 2, wherein the determining whether to approve the electronic commerce purchase transaction is performed at the virtual issuer server, and a result of the determining is provided to the merchant server in response to the corresponding authorization request transmitted from the merchant server to the virtual issuer server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe a step performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
In claim 4, the limitations of “The method of claim 3, wherein upon receipt at the merchant server, the result of the determining is relayed to the computing device in response to the payment authorization request transmitted from the computing device to the merchant server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations describe further steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
 In claim 5, the limitations of “The method of claim 1, wherein the transmitting of the request to the third-party advisor server is performed at the computing device, and the computing device receives the second indication from the third-party advisor server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe a step performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
In claims 6 & 23, the limitations of “The method of claim 5 [or the  computing device of claim 22], wherein the electronic commerce purchase transaction is initiated using a browser application executing on the computing device, and wherein the transmitting of the request to the third-party advisor server is performed by a plug-in installed for execution with the browser application”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations describe the additional generic computing components of the browser application and the plug-in, which are merely abstract software code components nominally invoked and being generally “applied” to perform further steps in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
In claim 7, the limitations of “The method of claim 5, wherein the virtual issuer server receives the first indication from the origin issuer server, and in response to the payment authorization request transmitted from the computing device to the merchant server, the first indication is relayed back to the computing device from the virtual issuer server via the merchant server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
 In claim 8, the limitations of “The method of claim 5, wherein the determining whether to approve the electronic commerce purchase transaction is performed at the computing device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe a step performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
In claims 9, 17, 25 & 33, the limitations of “The method of claim 1 [or the server of claim 14, or the computing device of claim 22, or the server of claim 30], wherein the request transmitted to the third-party advisor server [or the request to receive the second indication in claim 33] comprises information from the electronic commerce purchase transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe the request transmitted to the third-party advisor server in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
  In claims 10, 18, 26 & 34, the limitations of “The method of claim 9 [or the server of claim 17, or the computing device of claim 25, or the server of claim 33], wherein the information from the electronic commerce purchase transaction comprises one or more of the following: a Uniform Resource Locator (URL) of the[/a] merchant server, an Internet Protocol (IP) address of the merchant server, an IP address of the computing device, personal information recorded for the transaction, and details about the virtual payment card used in the electronic commerce purchase transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations describe the additional generic computing components of the URL, the IP address of the merchant server, the IP address of the computing device and details about the virtual payment card as well as the virtual payment card, which are abstract software code or data components nominally invoked and being generally “applied” and just further describe the information from the electronic commerce purchase transaction in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
In claim 11, the limitations of “The method of claim 1, further comprising: receiving from the third-party advisor server, at said one of the virtual issuer server and the computing device that transmitted the request to the third-party advisor server, the second indication of whether the electronic commerce purchase transaction initiated at the computing device should be approved; wherein the determining whether to approve the electronic commerce purchase transaction initiated at the computing device is performed on the sole basis of the second indication, prior to the first indication being received from the origin issuer server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations describe further steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
In claim 12, the limitations of “The method of claim 1, further comprising: in response to the request transmitted to the third-party advisor server, receiving, at said one of the virtual issuer server and the computing device that transmitted the request to the third-party advisor server, information identifying an alternate origin issuer server for processing the electronic commerce purchase transaction initiated at the computing device; and transmitting a request to the alternate origin issuer server to receive, at the virtual issuer server or the computing device, a third indication of whether the electronic commerce purchase transaction initiated at the computing device should be approved; wherein, the determining whether to approve the electronic commerce purchase transaction initiated at the computing device is performed based in part on the third indication received from the alternate origin issuer server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations describe further steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
 In claim 13, the limitations of “The method of claim 12, further comprising: receiving from the origin issuer server at one of the virtual issuer server and the computing device, the first indication of whether the electronic commerce purchase transaction initiated at the computing device should be approved; and dismissing the first indication when performing the determining whether to approve the electronic commerce purchase transaction initiated at the computing device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations describe further steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
In claim 16, the limitations of “The server of claim 14, wherein upon receipt at the merchant server, the result of the determining is relayed to the computing device in response to the payment authorization request being transmitted from the computing device when the computing device received input to initiate the electronic commerce purchase transaction”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations describe further steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
In claim 19, the limitations of “The server of claim 14, wherein the processor is further configured to perform the determining of whether to approve the electronic commerce purchase transaction initiated at the computing device on the sole basis of the second indication, prior to the first indication being received from the origin issuer server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations describe further steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
In claim 20, the limitations of  “The server of claim 14, wherein the processor is further configured to: in response to the request transmitted to the third-party advisor server, receive information identifying an alternate origin issuer server for processing the electronic commerce purchase transaction initiated at the computing device; and transmit a request to the alternate origin issuer server to obtain a third indication of whether the electronic commerce purchase transaction initiated at the computing device should be approved; wherein, the determining whether to approve the electronic commerce purchase transaction initiated at the computing device is performed based in part on the third indication received from the alternate origin issuer server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations describe further steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
In claims 21 & 29, the limitations of “The server of claim 20 [or the computing device of claim 28], wherein the processor is further configured to: dismiss the first indication when performing the determining whether to approve the electronic commerce purchase transaction initiated at the computing device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations describe further steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
In claim 27, the limitations of  “The computing device of claim 22, wherein the processor is further configured to determine whether to approve the electronic commerce purchase transaction on the sole basis of the second indication, prior to receiving the first indication from the merchant server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations describe further steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction. 
In claim 28, the limitations of “The computing device of claim 22, wherein the processor is further configured to: in response to the request transmitted to the third-party advisor server, receive information identifying an alternate origin issuer server for processing the electronic commerce purchase transaction initiated at the computing device; and transmit a request to the alternate origin issuer server to obtain a third indication of whether the electronic commerce purchase transaction initiated at the computing device should be approved; wherein, the determining whether to approve the electronic commerce purchase transaction initiated at the computing device is performed based in part on the third indication received from the alternate origin issuer server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations describe further steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction. 
In claim 31, the limitations of “The server of claim 30, wherein the second indication is requested by the virtual issuer server, and the second indication is transmitted to the virtual issuer server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction. 
In claim 32, the limitations of “The server of claim 30, wherein the second indication is requested by the computing device, and the second indication is transmitted to the computing device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.  
In claim 35, the limitations of “The server of claim 30, wherein the determining whether to approve the electronic commerce purchase transaction initiated at the computing device is performed on the sole basis of the second indication”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.  
In claim 36, the limitations of  “The server of claim 30, wherein the processor is further configured to: transmit to the one of the computing device and the virtual issuer server information identifying an alternate origin issuer server for processing the electronic commerce purchase transaction initiated at the computing device; wherein a request is transmitted by the one of the computing device and the virtual issuer server to the alternate origin issuer server to obtain a third indication of whether the electronic commerce purchase transaction initiated at the computing device should be approved, and wherein, the determining whether to approve the electronic commerce purchase transaction is performed based in part on the third indication received from the alternate origin issuer server, performed based in part on the third indication received from the alternate origin issuer server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations describe further steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction. 
In claim 38, the limitations of “The system of claim 37, wherein the request for the second indication is received at the third-party advisor server from the virtual issuer server, and in response to the request for the second indication, the third-party advisor server transmits the second indication to the virtual issuer server”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.    
In claim 39, the limitations of “The system of claim 38, wherein the virtual issuer server performs the determination of whether to approve the electronic commerce purchase transaction initiated at the computing device, based on one or more of the first indication and the second indication”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.    
In claim 40, the limitations of “The system of claim 37, wherein the request for the second indication is received at the third-party advisor server from the computing device, and in response to the request for the second indication, the third-party advisor server transmits the second indication to the computing device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.    
In claim 41, the limitations of  “The system of claim 40, wherein the computing device performs the determination of whether to approve the electronic commerce purchase transaction initiated at the computing device, based on one or more of the first indication and the second indication”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe steps performed in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
In claim 42, the limitations of “The method of claim 1, wherein the first and second indications are generated within the predetermined time constraint imposed by the payment network”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data, because these limitations further describe the first and second indications (and how they are generated) in a method of processing an electronic prepaid payment card payment authorization for a purchaser in an electronic commerce purchase transaction.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-14, 16-23 & 25-42 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 11-14, 16-17, 19-22, 25, 27-33 & 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al., U.S. Pat. Pub. 2015/0134540 A1 (“Law”) in view of Awasthi, U.S. Pat. Pub. 2017/0076288 A1 (“Awasthi”) and further in view of Phillips et al., U.S. Pat. Pub. 2015/0206131 A1 (“Phillips”). 
As to claim 1, Law teaches, suggests and discloses a “computer-implemented method of processing electronic payment authorization for a virtual payment card issued by a virtual issuer, the virtual payment card being associated with an origin payment card issued by an origin issuer” (see, e.g., Law, Abstract (“Systems and methods are provided for facilitating contactless payment using cloud-based wallet containing payment credentials (e.g. Visa, Mastercard, American Express) using a near field communication (NFC)-capable device and payment gateway servers. A user can use their existing payment card, herein referred to as a funding card [origin payment card], for contactless payments. A second payment card, herein referred to as a virtual card [virtual payment card being associated with an origin payment card], is generated.  The virtual card is associated with the funding card   ”); paras. [0077]-[0078], [0081], [0084]-[0087], [0090], [0124], [0129], [0197]-[0198], [0233] (“virtual card issuer server” or “virtual card issuer” or “virtual card issuer 401” and “virtual card issuer server 401” in FIG. 4 or “virtual card issuer server” are all the virtual issuer); [0065], [0067], [0070], etc., claims 4 &19 (“funding card issuers” or “Funding Card Issuer” A, B, etc. or “funding card issuer 104” and “funding card issuer server 104” in FIG. 4 or “issuer of the funding card” or “funding credit card issuer” are all the origin issuer)), “the method comprising:”
“receiving, by a merchant server and from a computing device of the purchaser, a request for payment authorization for an electronic commerce purchase transaction”. See, e.g., Law, paras. [0157] (“The mobile device 501 [computing device of the purchaser] sends a virtual card to the merchant POS terminal 502, which then creates and sends a payment authorisation request to the merchant acquirer 103 (block 1201) [both the merchant POS terminal 502 and merchant acquirer 103 can be or make up the merchant server]. The payment authorisation request is eventually received by the payment gateway server 506 (block 1202) [receiving, by a merchant server and from a computing device of the purchaser, a request for payment authorization for an electronic commerce purchase transaction].”); [0175] (“receiving a first payment authorisation request from a merchant acquirer, the request comprising the data for the virtual card and a requested payment amount [same]”); claims 4 & 19 (similar). 
“transmitting, by the merchant server via a payment network, a corresponding authorization request to a virtual issuer server associated with the virtual issuer…”. See, e.g., Law, paras. [0134] (“The merchant acquirer 103 sends a payment authorisation request, which includes the virtual card data and the amount of payment, to the virtual card issuing server 401 (block 913) via the payment network.”); [0116] (“The merchant acquirer 103 sends the payment authorization request, which includes at least the virtual card data (e.g. virtual card's Track Two data) and the payment amount, to the payment gateway server 506 (block 802) via the payment network [the payment gateway server is or acts as the virtual card issuer server].”); [0077] (“The cloud-based wallet payment gateway server acts as the virtual card issuer server [same].”); [0078] (“the virtual card issuer is the payment gateway server, or a module within the payment gateway server.”); [0087], [0197]-[0198] (same disclosure of the virtual card issuer being the payment gateway server).
“payment network”: FIG. 1, [0037]-[0041]   (discussing “payment network 109” or “payment network” or “payment network 504”).
 “receiving, by the virtual issuer server, the corresponding authorization request”. See, e.g., Law, FIG. 9b (the “virtual card issuing server 401 (or “Virtual card Issuing Platform 401”) receives the “Payment Authorization Request (Virtual card amount) (913)” as shown by the arrow from “Merchant Acquirer 501” to 401 via block 913); paras. [0134] (“The merchant acquirer 103 sends a payment authorisation request, which includes the virtual card data and the amount of payment, to the virtual card issuing server 401 (block 913) via the payment network [and the virtual issuer server or 401 receives the corresponding authorization request, as shown by FIG. 9b].”).
“transmitting…(i) a request by the virtual issuer server via the payment network to an origin issuer server associated with the origin issuer for a first indication of whether the electronic commerce purchase transaction should be approved.”. See, e.g., Law, paras. [0040] (“When the payment network 109 receives the funding card payment authorisation request, the payment network forwards the payment transaction (block 110) to the [funding] card issuer 104 for payment authorisation.”); [0119] (“the payment gateway server 506 [also virtual issuer server above]…sends a payment authorisation request…to the funding card issuer server 104 (block 805) via the payment network [and 104 then] sends a payment authorisation code to the payment gateway server (block 806) via the payment network…[which] includes whether the payment authorisation has been accepted or denied [a first indication of whether the electronic commerce purchase transaction should be approved]”); [0175], [0291], [0293] (“sending a [second] payment authorisation request to a funding card issuer, the request comprising the funding card number and the requested payment amount; receiving a payment authorisation response from the funding card issuer [e.g. first indication]”); claims 4 & 19 (similar).
“and (ii) before the first indication is generated by the origin issuer server, a request by one of the virtual issuer server and the computing device to a third-party advisor server…”. See, e.g., Law, paras. [0064] (“Part of the managed service includes delivering applications into the secure element directly, or giving permission to a third party organization to deploy their application on a particular secure element.”); [0238] (“Part of the managed service includes delivering applications into the secure element directly, or giving permission to a third party organization to deploy their application on a particular secure element.”) (It is implied from the above that this request can be transmitted or granting of permission can be given to the third party organization at any time, hence, disclosing before the first indication is generated by the origin issuer server).
“in response to receiving the request for the first indication at the origin issuer server…generating, by the origin issuer server, the first indication by determining whether sufficient funds are available for the electronic commerce purchase transaction, and transmitting the first indication to the virtual issuer server...”. See, e.g., Law, paras. [0230] (“the payment gateway server 506 then sends this standard payment authorisation request to the funding card issuing server 104. The funding card issuing server 104 [receives and] verifies the payment authorisation request (e.g. verifies enough funds are available, verifies funding card data, etc.) and provides a payment authorisation response [first indication] to the payment gateway server 506 [virtual issuer server]. The response indicates if the value transfer is accepted or denied [first indication].”); [0261] (nearly identical disclosure but for block 2707).
“determining, by the one of the virtual issuer server and the computing device, and based on one or more of the first indication and the second indication, whether to approve the electronic commerce purchase transaction…; and”. See, e.g., Law, paras. [0222] (“An expiry date may also be associated with the transfer ID, such that the transfer ID is no longer valid after a certain period of time. For example, after a few minutes, or a few hours, or a day, or some other time period starting from the creation of the transfer ID, the transfer ID is no longer valid. In other words, if the sending user is to transfer value to the receiving user, it is to be done before the time period expires. The payment gateway server 506 sends the transfer ID to the sending user's mobile device 501 (block 2310).”); [0041] (determining approval of transaction).
“indicating, to the computing device, whether the electronic commerce purchase transaction is approved.” See, e.g., Law, paras. [0121] (“the payment gateway server 506 may also send a confirmation to the mobile device 501 that indicates whether or not the payment was accepted or denied (block 809). The indication can be sent as data specific to the payment application 620 on the mobile device, or as an email. After receiving such indication, the mobile device 501 can display a message to the user according to the indication.”); [0041] (“The card issuer 104 responds to the merchant acquirer 103 with a payment authorisation code (approved or declined response…) via the payment network 109. The merchant acquirer 103 forwards the response to the merchant 102. Then the merchant 102 shares the payment authorisation results with the cardholder.”); [0119]-[0120] (“Once the transaction is processed, the funding card issuer 104 sends a payment authorisation code to the payment gateway server (block 806) via the payment network. The authorisation code response includes whether the payment authorisation has been accepted or denied… The payment gateway server 506 then sends a corresponding payment authorisation response to the merchant acquirer 103 (block 807) via the payment network, and the acquirer 103 sends the payment authorisation response to the POS terminal device 502 (block 808) also via the payment network…the POS terminal device 502 may display a message to the end user that the payment has been accepted or denied, according to the response.”); [0230], [0261] (“The response indicates if the value transfer is accepted or denied.”).
However, Law does not specifically or expressly disclose “said payment network imposing a predetermined time constraint for the virtual issuer server to respond to the corresponding authorization request”, transmitting, “in parallel, (i) a request by the virtual issuer server via the payment network to an origin issuer server…and (ii) before the first indication is generated by the origin issuer server, a request by one of the virtual issuer server and the computing device to a third-party advisor server for a second indication of whether the electronic commerce purchase transaction should be approved”, in response to receiving the request for the first indication at the origin issuer server “that was transmitted in parallel with the request to the third-party advisor server”, “in response to receiving the request for the second indication at the third-party advisor server that was transmitted in parallel with the request to the origin issuer server, generating, by the third-party advisor server, the second indication by performing fraud detection analysis on the electronic commerce purchase transaction, and transmitting the second indication to the one of the virtual issuer server and the computing device, wherein the third-party advisor server commences performing the fraud detection analysis on the electronic commerce purchase transaction before the origin issuer server completes generating the first indication” and “determining…whether to approve the electronic commerce purchase transaction within the predetermined time constraint” as recited by claim 1.
Awasthi partially cures this deficiency because Awasthi teaches, suggests and discloses the below from the above-recited limitations of claim 1:
“transmitting…(ii) before the first indication is generated by the origin issuer server, a request by one of the virtual issuer server and the computing device to a third-party advisor server for a second indication of whether the electronic commerce purchase transaction should be approved”. For “(ii) before the first indication is generated by the origin issuer server,” see Awasthi, paras. [0064] & [0066], which come after the below-recited paragraphs: see, e.g., Awasthi, FIG. 3 (S301 – “Receive an authorization request message for a transaction conducted by a user with a merchant, wherein the authorization request message includes a credential on file indicator” discloses transmitting, by one of the virtual issuer server and the computing device, a request to a third-party advisor server for a second indication of whether the electronic commerce purchase transaction should be approved); paras. [0057] (“Payment processor server computer 110 [which comprises the risk management server 116 or third-party advisor server see FIG. 2] may receive the authorization request message (step S301) and determine that the transaction is a credential on file transaction based on the included credential on file indicator (step S302)”); [0059] (“In some embodiments, payment processor server [which includes the risk management server 116 or third-party advisor server] may conduct fraud analyses in response to the determination of the credential on file indicator in the authorization request message (step S303B). For example, risk management server 116 [third-party advisor server] may conduct a risk analysis based on the known fact that the authorization request message included the credential on file indicator [a second indication of whether the electronic commerce purchase transaction initiated at the computing device should be approved and in response to receiving the request for the second indication at the third-party advisor server, generating, by the third-party advisor server, the second indication by performing fraud detection analysis on the electronic commerce purchase transaction]. Risk management server 116 [third-party advisor server] may utilize the knowledge that the transaction is a credential on file transaction…as one input into a risk model…may weight a risk score based on the knowledge that the transaction is a credential on file transaction…[or] may categorize the transaction as having a certain risk level based on knowledge that the transaction is a credential on file transaction [all also a second indication involving fraud analysis].”); [0061] (“In some embodiments, risk management server 116 may also communicate the results of the fraud analyses to token management server 117 [another possible third-party advisor server].”); [0062] (“In some embodiments, payment processor server computer 110 [virtual issuer server] may perform token processing in response to the determination of the credential on file indicator in the authorization request message (step S303C). For example, token management server 117 [also a/alternative third-party advisor server] may determine whether to issue a token from token vault 120 [second indication] based on the known fact that the authorization request message included the credential on file indicator. Token management server 117 may receive [a request to obtain] an indication [second indication] that the transaction is a credential on file transaction from account updater server 115 or risk management server 116. In some cases, token management server 117 may also receive information indicating the result of fraud analyses from risk management server 116.”); [0063] (“Token management server 117 [third-party advisor server] may utilize the information received from account updater server 115 and risk management server 116 to determine whether to issue a token [second indication]. In some cases, token management server 117 may determine that the transaction is associated with a certain level of risk based on the information indicating the result of fraud analyses received from risk management server 116. If the determined level of risk is below a predetermined threshold, token management server 117 may choose to issue a token [second indication]. In other cases, token management server 117 may simply utilize the knowledge that the credential on file indicator was included in the authorization request message to determine whether to issue a token [second indication]. For example, token management server 117 may be operate based on a plurality of rules, one of which may allow it to issue a token [second indication] if the transaction is determined to be a credential on file transaction.”).
 “in response to receiving the request for the second indication at the third-party advisor server…, generating, by the third-party advisor server, the second indication by performing fraud detection analysis on the electronic commerce purchase transaction, and transmitting the second indication to the one of the virtual issuer server and the computing device, wherein the third-party advisor server commences performing the fraud detection analysis on the electronic commerce purchase transaction before the origin issuer server completes generating the first indication”. See, e.g., Awasthi, paras. [0059] (“In some embodiments, payment processor server computer 110 [which includes the risk management server 116 or third-party advisor server] may conduct fraud analyses [fraud detection analyses] in response to the determination of the credential on file indicator in the authorization request message (step S303B) [by transmitting that request (message) to the] risk management server 116 [third-party advisor server] [which] may conduct a risk analysis based on the known fact that the authorization request message included the credential on file indicator [generating, by the third-party advisor server, the second indication by performing fraud detection analysis on the electronic commerce purchase transaction]. Risk management server 116 [third-party advisor server] may utilize the knowledge that the transaction is a credential on file transaction…as one input into a risk model…may weight a risk score based on the knowledge that the transaction is a credential on file transaction…[or] may categorize the transaction as having a certain risk level based on knowledge that the transaction is a credential on file transaction [also generating, by the third-party advisor server, the second indication by performing fraud detection analysis on the electronic commerce purchase transaction].”); [0061] (“Risk management server 116 [third-party advisor server] may communicate the results of the fraud analyses to other entities [transmitting the second indication to the one of the virtual issuer server and the computing device]. In some cases, risk management server 116 may include information in the authorization request message indicating [second indication] the results of the fraud analyses so that another entity, such as issuer computer 112 [virtual issuer server and/or origin issuer server], that receives the authorization request message can utilize the information [transmitting the second indication to the one of the virtual issuer server and the computing device]. In some embodiments, risk management server 116 may also communicate the results of the fraud analyses to token management server 117 [another possible (extension of the) third-party advisor server or third party server].”); [0062] (“payment processor server computer 110 [virtual issuer server] may perform token processing in response to the determination of the credential on file indicator in the authorization request message (step S303C) [thus, transmitting the second indication to the one of the virtual issuer server and the computing device]. For example, token management server 117 [also a/alternative third-party advisor server] may determine whether to issue a token from token vault 120 [second indication] based on the known fact that the authorization request message included the credential on file indicator. Token management server 117 may receive [a request to obtain] an indication [second indication] that the transaction is a credential on file transaction from account updater server 115 or risk management server 116. In some cases, token management server 117 may also receive information indicating the result of fraud analyses from risk management server 116 [fraud detection analysis].”); [0063] (“Token management server 117 [third-party advisor server] may utilize the information received from account updater server 115 and risk management server 116 to determine whether to issue a token [second indication]. In some cases, token management server 117 may determine that the transaction is associated with a certain level of risk based on the information indicating the result of fraud analyses received from risk management server 116 [fraud detection analysis]. If the determined level of risk is below a predetermined threshold, token management server 117 may choose to issue a token [second indication]. In other cases, token management server 117 may simply utilize the knowledge that the credential on file indicator was included in the authorization request message to determine whether to issue a token [second indication]. For example, token management server 117 may be operate based on a plurality of rules, one of which may allow it to issue a token [second indication] if the transaction is determined to be a credential on file transaction.”); [0061] (“Risk management server 116 [third-party advisor server] may communicate the results of the fraud analyses to other entities [second indication]. In some cases, risk management server 116 may include information in the authorization request message indicating [second indication]  the results of the fraud analyses so that another entity, such as issuer computer 112 [origin issuer server], that receives the authorization request message can utilize the information [wherein the request to the third-party advisor server is transmitted with the transmitting of the request of the request to the origin issuer server and prior to said one of the virtual issuer server or payment processor server computer 110 and the computing device or the merchant/user computers that transmitted the request to the third-party advisor server or risk management server 116 receiving the first indication from the origin issuer server or issuer computer 112]. Also for “wherein the third-party advisor server commences performing the fraud detection analysis on the electronic commerce purchase transaction before the origin issuer server completes generating the first indication”, see paragraphs [0064]-[0066] above, which come after the above-recited paragraphs.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Law’s disclosure of most of a method of processing electronic payment authorization for a virtual payment card issued by a virtual issuer with Awasthi’s disclosure of the recited claim limitations above involving transmitting a request to a third-party advisor server for a second indication involving fraud detection analysis in order to teach, suggest and discloses most of the limitations of claim 1. This motivation to combine Law with Awasthi would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion and motivation (e.g., transmitting a request to a third-party advisor server for a second indication involving fraud detection analysis) to obtain or yield predictable results and a reasonable expectation of success. See MPEP 2143. The combination of Law with Awasthi is also particularly advantageous because it combines “[s]ystems and methods…for facilitating contactless payment using cloud-based wallet containing payment credentials [and]…virtual card[s]” (Law, Abstract) and “systems and methods for identifying, tracking, and analyzing credential on file transactions” performed with merchants online with credit cards (Awasthi, para. [0004]) in order to ultimately teach, suggest and disclose most of the limitations of claim 1.
However, although Law does disclose an “expiry date” that is a predetermined time constraint (see, e.g., Law, para. [0222]), Law in view of Awasthi and further in view of Phillips still does not specifically or expressly disclose “said payment network imposing a predetermined time constraint for the virtual issuer server to respond to the authorization request”, transmitting, “in parallel, (i) a request by the virtual issuer server via the payment network to an origin issuer server associated with the origin issuer for a first indication of whether the electronic commerce purchase transaction should be approved, and (ii) before the first indication is generated by the origin issuer server, a request by one of the virtual issuer server…to a third-party advisor server for a second indication of whether the electronic commerce purchase transaction should be approved”, in response to receiving the request for the first indication at the origin issuer server “that was transmitted in parallel with the request to the third-party advisor server”, in response to receiving the request for the second indication at the third-party advisor server “that was transmitted in parallel with the request to the origin issuer server”, and “determining…whether to approve the electronic commerce purchase transaction within the predetermined time constraint” as recited by claim 1.
Phillips cures this deficiency because Phillips teaches, suggests and discloses all the above recited limitations of claim 1. 
For the “predetermined time constraint limitations” of “said payment network imposing a predetermined time constraint for the virtual issuer server to respond to the authorization request” and “determining…whether to approve the electronic commerce purchase transaction within the predetermined time constraint”: see, e.g., Phillips, paras. [0017] (“In some embodiments, the issuer proxy service computer 206 may be operated by the operator of one of the payment networks 110 referred to above in connection with FIG. 1. In practice, the issuer proxy service computer 206 may handle requests from more than one wallet service provider, and may route the requests to a considerable number of issuers [the payment network imposing conditions for or controlling communications with the virtual issuer server]”); [0014], [0056] (payment networks imposing conditions on or having control over communications with the virtual issuer server); [0032] (“In at least some of these cases, it may be necessary for the issuer proxy service computer 206 to obtain from the relevant issuer at least some of the information requested by the wallet service provider 112. It will often also be the case that the wallet service provider 112 expects to receive a response from the issuer proxy service computer 206 within a predetermined response time period. (The endpoint of that response time period may be referred to as the "response deadline.") If the wallet service provider 112 does not receive the response from the issuer proxy service computer 206 by the response deadline, the wallet service provider 112 may time out the request, resubmit the request, etc. In some embodiments, the request itself may contain an indication of when the response deadline is (i.e., how long the issuer proxy service computer 206 has to respond to the request) [clearly said payment network imposing a predetermined time constraint for the virtual issuer server to respond to the authorization request and determining…whether to approve the electronic commerce purchase transaction within the predetermined time constraint].”); [0033] (“the wallet service provider 112 may have adopted a protocol such that it makes modest adjustments to the length of requested response time periods to improve or optimize operations. For example, the wallet service provider 112 may track the timing at which it is receiving responses for various requests and may increase the requested response time period by a modest amount if it appears likely that such an increase would significantly reduce the number of untimely responses, time-outs, resubmits, etc. Thus the requested response time period may vary from request to request received by the issuer proxy service computer 206 from the wallet service provider 112 [same].”). 
For the transmission of requests in “parallel” limitations of transmitting, “in parallel, (i) a request by the virtual issuer server…and (ii) before the first indication is generated by the origin issuer server, a request by one of the virtual issuer server…”, in response to receiving the request for the first indication at the origin issuer server “that was transmitted in parallel with the request to the third-party advisor server”, in response to receiving the request for the second indication at the third-party advisor server “that was transmitted in parallel with the request to the origin issuer server”: see, e.g., Phillips, paras. [0020] (“For example (and continuing to refer to FIG. 3), communication device 303 may comprise numerous communication ports (not separately shown), to allow the issuer proxy service computer 206 to communicate simultaneously with a number of other computers and other devices [clearly disclosing in parallel transmissions between the virtual issuer server and any other computer/server/device]”); [0036] (“At 406 in FIG. 4, the issuer proxy service computer 206 sends a request to the issuer 106 for such information as the issuer proxy service computer 206 may need to respond to the request it received at 402 from the wallet service provider 112. In some embodiments, the indicated order of blocks 404 and 406 may be reversed and/or the two steps may be performed simultaneously or virtually simultaneously [same].”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Law’s and Awasthi’s disclosure of most of a method of processing electronic payment authorization for a virtual payment card issued by a virtual issuer with Phillips’ disclosure of the above limitations in order to teach, suggest and discloses all of the limitations of claim 1. This motivation to combine Law and Awasthi with Phillips would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion and motivation (e.g., having a payment network impose a predetermined time constraint for the virtual issuer server to respond to the authorization request and determining whether to approve electronic commerce purchase transactions within the predetermined time constraint and parallel transmissions from a virtual issuer server) to obtain or yield predictable results and a reasonable expectation of success. See MPEP 2143. The combination of Law and Awasthi with Phillips is also particularly advantageous because it combines the above-disclosed methods and systems with a method and system “that provides responses to requests [and that also] may adapt the responses provided based on whether necessary information is available within the time required for the response” (Phillips, para. [0009]) in order to ultimately teach, suggest and disclose all of the limitations recited by claim 1.
As to claim 14, Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses a “server for processing electronic payment authorization for a virtual payment card issued by a virtual issuer, the virtual payment card being associated with an origin payment card issued by an origin issuer, the server comprising a processor and a memory for storing instructions which, when executed by the processor, cause the processor to: receive an authorization request from a merchant server via a payment network associated, the authorization request corresponding to a payment authorization request transmitted from a computing device to the merchant server when the computing device received input to initiate an electronic commerce purchase transaction, said payment network imposing a predetermined time constraint to respond to the authorization request; upon receipt of the authorization request, transmit, in parallel, (i) a request via the payment network to an origin issuer server associated with the origin issuer for a first indication of whether the electronic commerce purchase transaction should be approved, the first indication being generated by the origin issuer server by determining whether sufficient funds are available for the electronic commerce purchase transaction, and a request to a third-party advisor server to receive a second indication of whether the electronic commerce purchase transaction should be approved, wherein the second indication is generated by the third-party advisor server by performing fraud detection analysis on the electronic commerce purchase transaction, and wherein the third-party advisor server commences performing the fraud detection analysis on the electronic commerce purchase transaction before the origin issuer server completes generating the first indication; receive the first indication and the second indication from the origin issuer server and the third-party advisor server respectively; determine, within the predetermined time constraint, whether to approve the electronic commerce purchase transaction based on one or more of the first indication and the second indication; and provide a result of the determining to the merchant server, in response to the receipt of the authorization request from the merchant server. See Law, Awasthi & Phillips above for the nearly identical limitations in claim 1. For “server…processor and a memory…”: see, e.g., Law, para. [0095] (“Any application or module herein described may be implemented using computer or processor readable/executable instructions or operations that may be stored or otherwise held by such computer readable media.”); Awasthi, para. [0009] (“Embodiments of the invention are further directed to a server computer comprising a processor and a computer readable medium [or memory] coupled to the processor. The computer readable medium can comprise code, executable by the processor, for implementing any of the methods described herein.”).
As to claim 22, Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses a “computing device of a purchaser to conduct an electronic commerce purchase transaction using a virtual payment card issued by a virtual issuer, the virtual payment card being associated with an origin payment card issued by an origin issuer, the computing device comprising a processor and a memory for storing instructions which, when executed by the processor, cause the processor to: receive input to initiate the electronic commerce purchase transaction; transmit, in parallel, (i) a request to a merchant server for a first indication of whether the electronic commerce purchase transaction should be approved, said first indication being generated by transmitting, from the merchant server, a first payment authorization request to a virtual issuer server associated with the virtual issuer which in turn transmits a second payment authorization request to an origin issuer server associated with the origin issuer to determine if sufficient funds are available for the electronic commerce purchase transaction, said first and second payment authorization requests being respectively transmitted through a payment network and being subject to a predetermined time constraint imposed by the payment network, and (ii) before the first indication is received from the merchant server, a request to a third-party advisor server for a second indication of whether the electronic commerce purchase transaction should be approved, the second indication being generated by the third-party advisor server by performing fraud detection analysis on the electronic commerce purchase transaction, and wherein the third-party advisor server commences performing the fraud detection analysis on the electronic commerce purchase transaction before the first indication is generated; receive the first indication from the merchant server; receive the second indication from the third-party advisor server; determine, based on one or more of the first indication and the second indication, whether to approve the electronic commerce purchase transaction; and indicate, at the computing device, whether the electronic commerce purchase transaction is approved.” See Law, Awasthi & Phillips above for the nearly identical limitations in claims 1 & 14.
As to claim 30, Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses a “server for processing an electronic prepaid payment card payment authorization for an electronic commerce purchase transaction for a virtual payment card issued by a virtual issuer following an authorization request received by a virtual issuer server associated with the virtual issuer from a merchant server via a payment network purchaser in an electronic commerce purchase transaction, the server comprising a processor and a memory storing instructions for execution by the processor, wherein when the instructions are executed by the processor, the instructions cause the processor to: receive, from one of a computing device of a purchaser and the virtual issuer server, a request to receive a second indication of whether the electronic commerce purchase transaction should be approved that was transmitted in parallel with a request to an origin issuer server for a first indication of whether the electronic commerce purchase transaction should be approved, the request to receive the second indication having been transmitted to the server before the origin issuer server provides the first indication to the virtual issuer server in response to a request received from the virtual issuer server via the payment network, said first indication being generated by the origin issuer server by determining whether sufficient funds are available for the electronic commerce purchase transaction; generate the second indication by performing fraud detection analysis on the electronic commerce purchase transaction, wherein the performing of the fraud detection commences before the virtual issuer server receives the first indication and within a predetermined time constraint imposed by the payment network; and transmit, to the one of the computing device and the virtual issuer server, the second indication of whether the electronic commerce purchase transaction initiated at the computing device should be approved; wherein, one or more of the first indication and the second indication is used by the one of the computing device and the virtual issuer server to determine whether to approve the electronic commerce purchase transaction initiated at the computing device.” See Law, Awasthi & Phillips above for the nearly identical limitations in claims 1, 14 & 22.
As to claim 37, Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses a “system for processing electronic payment authorization for a payment card issued by a virtual issuer, the virtual payment card being associated with an origin payment card issued by an origin issuer, the system comprising: a computing device of the a purchaser configured to receive input to initiate an electronic commerce purchase transaction, wherein the computing device is configured to transmit a payment authorization request for the electronic commerce purchase transaction to a merchant server; a virtual issuer server associated with the virtual issuer, configured to receive the authorization request from the merchant server via payment network, said payment network imposing a predetermined time constraint for the virtual issuer server to respond to the authorization request, wherein upon receipt of the corresponding authorization request, wherein (1) a request is transmitted by the virtual issuer server via the payment network to an origin issuer server associated with the origin issuer for a first indication of whether the electronic commerce purchase transaction should be approved, the first indication being generated by the origin issuer server by determining whether sufficient funds are available for the electronic commerce purchase transaction, in parallel with (ii) transmitting a request to a third-party advisor server from one of the virtual issuer server and the computing device to receive, at said one of the virtual issuer server and the computing device that transmitted the request to the third-party advisor server, a second indication of whether the electronic commerce purchase transaction should be approved, the second indication being generated by the third-party advisor server by performing fraud detection analysis on the electronic commerce purchase transaction, the request to receive the second indication having been transmitted to the third- party advisor server before the origin issuer server completed generating the first indication, and the third-party advisor server commencing performing the fraud detection analysis before the origin issuer server completed generating the first indication; wherein one or more of the first indication and the second indication is used to determine whether to approve the electronic commerce purchase transaction within the predetermined time constraint.” See Law, Awasthi & Phillips above for the nearly identical limitations in claims 1, 14, 22 & 30.
As to claim 2, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claim 1 (as established above), which claim 2 depends from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the transmitting of the request to the third-party advisor server is performed at the virtual issuer server, and the virtual issuer server receives the first indication and the second indication from the origin issuer server and the third-party advisor server respectively.” 
“wherein the transmitting of the request to the third-party advisor server is performed at the virtual issuer server”: see, e.g., Awasthi, paras. [0059] (“payment processor server computer 110 [virtual issuer server] may conduct fraud analyses [transmitting request to the third-party advisor server or risk management server 116 to obtain a second indication or perform fraud analyses] in response to the determination of the credential on file indicator in the authorization request message (step S303B) [by processing/sending a request to conduct fraud analysis or to obtain a second indication to the third-party advisor server or risk management server 116, which] may conduct a risk analysis based on the known fact that the authorization request message included the credential on file indicator [transmitting a request to perform fraud analysis to the third-party advisor server or risk management server 116 at the virtual issuer server or payment processor server computer 110].”); [0062] (“In some embodiments, payment processor server computer 110 [virtual issuer server] may perform token processing [transmitting request to the third-party advisor server or token management server 117 to obtain a second indication or token] in response to the determination of the credential on file indicator in the authorization request message (step S303C) [by processing/sending a request to perform token processing or to obtain a second indication or token to the third-party advisor server or token management server 117, which] may determine whether to issue a token [a second indication] from token vault 120 based on the known fact that the authorization request message included the credential on file indicator.”). 
“the virtual issuer server receives the first indication and the second indication from the origin issuer server and the third-party advisor server respectively”: see e.g., Awasthi, para. [0066] (“Issuer computer 112 [origin issuer server] may generate an authorization response message and include an indication [first indication] of the authorization decision in the authorization response message. Issuer computer 112 [origin issuer server] may send the authorization response message to payment processor server computer 110 [virtual issuer server] [thus, the virtual issuer server receives the first indication from the origin issuer server]”); [0061] (“Risk management server 116 [third-party advisor server] may communicate the results of the fraud analyses [or second indication] to other entities [e.g. the payment processor server computer 110 or virtual issuer server]…In some embodiments, risk management server 116 [third-party advisor server] may also communicate the results of the fraud analyses [second indication] to token management server 117 [acting as the virtual issuer server or the payment processor server computer 110 because the token management server 117 is within the payment processor server computer 110, see FIG. 2]”); [0062] (“Token management server 117 [virtual issuer server] may receive an indication [second indication] that the transaction is a credential on file transaction from…risk management server 116 [third-party advisor server]…token management server 117 [virtual issuer server] may also receive information [second indication] indicating the result of fraud analyses from risk management server 116 [third-party advisor server] [thus, the virtual issuer server receives the second indication from the third-party advisor server]”).   
As to claim 3, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claim 2 (as established above), which claim 3 depends from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the determining whether to approve the electronic commerce purchase transaction is performed at the virtual issuer server, and a result of the determining is provided to the merchant server in response to the corresponding authorization request transmitted from the merchant server to the virtual issuer server.” See, e.g., Awasthi, paras. [0020] (“An ‘authorization response message’ may be an electronic message reply to an authorization request message generated by an issuing financial institution or a payment processing network. The authorization response message may include, by way of example only, one or more of the following status indicators: Approval--transaction was approved; Decline --transaction was not approved; or Call Center--response pending more information, merchant must call the toll-free authorization phone number.”); [0066] (“Issuer computer 112 may generate an authorization response message and include an indication of the authorization decision in the authorization response message. Issuer computer 112 may send the authorization response message to payment processor server computer 110 [virtual issuer server], which [determines whether to approve the electronic commerce purchase transaction by receiving the authorization response message and] may send the authorization response message [containing the result of the determining, see above] to merchant computer 106 [merchant server or computing device part of the merchant server] via acquirer computer 108 [merchant server].”); [0064] (Payment processor server computer 110 may send the authorization request message including the credential on file indicator to issuer computer 112 [payment processor server computer 110 working together with the issuer computer 112 to collectively act as the virtual issuer server], which may utilize the credential on file indicator to determine whether to authorize the transaction (step S304). Issuer computer 112 may also be known as an authorization computer.”); [0065] (“Issuer computer 112 [acting as the virtual issuer server in tandem with the payment processor server computer 110] may make an authorization decision based on the received authorization request message…In some embodiments, issuer computer 112 may also take into account the result of fraud analyses performed by payment processor server computer 110 [both the issuer computer 112 and the payment processor server computer 110 acting as the virtual issuer server collectively] when making the authorization decision.”). 
As to claims 4 & 16, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claims 3 & 14 (as established above), which claims 4 & 16 respectively depend from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein upon receipt at the merchant server, the result of the determining is relayed to the computing device in response to the payment authorization request transmitted from the computing device” (claims 4 & 16) “to the merchant server” (claim 4) or “when the computing device received input to initiate the electronic commerce purchase transaction” (claim 16). See, e.g., Awasthi, paras. [0066] (“Issuer computer 112 may send the authorization response message to payment processor server computer 110, which may send the authorization response message to merchant computer 106 [computing device] via acquirer computer 108 [merchant server].”); [0020] (“An ‘authorization response message’ [response] may be an electronic message reply to an authorization request message [payment authorization request] … The authorization response message may include, by way of example only, one or more of the following status indicators : Approval--transaction was approved; Decline --transaction was not approved; or Call Center--response pending more information, merchant must call the toll-free authorization phone number [result of determining]”); [0056] (“User 102 may provide [or input] credentials (e.g., account information) to merchant computer 106 [computing device] to conduct the transaction [when the computing device received input to initiate the electronic commerce purchase transaction]…the transaction may be conducted by accessing [and inputting information into] a merchant website associated with merchant computer 106 [computing device] using client computer 104 [or merchant computer 106; the computing device receiving input to initiate the electronic commerce purchase transaction]. Merchant computer 106 [computing device] may send the authorization request message [the payment authorization request] to acquirer computer 108 [merchant server]”).
As to claim 5, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claim 1 (as established above), which claim 5 depends from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the transmitting of the request to the third-party advisor server is performed at the computing device, and the computing device receives the second indication from the third-party advisor server.” See, e.g., Awasthi, paras. [0033] (“The merchant computer 106 [computing device] may be communication with [and able to transmit requests to]…a payment processor server computer 110 [acting as the third-party advisor server and/or containing the third-party advisor server of the risk management server 116 or token management server 117]”); [0041] (“For example, once the relationship between user 102 and the merchant is established, merchant computer 106 [computing device] may include a credential on file indicator in an authorization request message (e.g., "0100" authorization request message) indicating whether the transaction is a credential on file transaction [the computing device able to send requests and/or information via request messages]”); [0056] (“Merchant computer 106 [computing device]  may generate an authorization request message including the credential on file indicator to indicate that the transaction is a credential on file transaction [merchant computer or computing device able to send a request to the third-party advisor server]. Merchant computer 106 may send the authorization request message to acquirer computer 108, which may forward the authorization request message to payment processor server computer 110 [merchant computer or computing device transmitting the request to the third-party advisor server or payment processor server computer 110 (acting as third-party advisor server and/or containing servers 116 and 117, each/both third-party advisor servers)].”); [0066] (“Issuer computer 112 may send the authorization response message to payment processor server computer 110 [acting as the third-party advisor server and/or containing the third-party advisor servers 116 and 117], which may send the authorization response message [the second indication or containing the second indication] to merchant computer 106 [computing device receiving the second indication via the third-party advisor server] via acquirer computer 108.”). 
As to claim 7, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claim 5 (as established above), which claim 7 depends from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the virtual issuer server receives the first indication from the origin issuer server, and in response to the payment authorization request transmitted from the computing device to the merchant server, the first indication is relayed back to the computing device from the virtual issuer server via the merchant server.” See, e.g., Awasthi, para. [0066] (“Issuer computer 112 [origin issuer server] may generate an authorization response message and include an indication [first indication] of the authorization decision in the authorization response message. Issuer computer 112 [origin issuer server] may send the authorization response message to payment processor server computer 110 [virtual issuer server] [thus, the virtual issuer server receives the first indication from the origin issuer server], which may send the authorization response message to merchant computer 106 [the computing device] via acquirer computer 108 [merchant server] [thus, the first indication is relayed back to the computing device from the virtual issuer server via the merchant server]”).
As to claim 8, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claim 5 (as established above), which claim 8 depends from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the determining whether to approve the electronic commerce purchase transaction is performed at the computing device”. 
“merchant computer” as “computing device”: see, e.g., Awasthi, paras. [0040] (“The merchant computer 106 [computing device] may be operated by a merchant that may sell goods and/or services via a website, and that may accept payments over the Internet…In some cases, merchant computer 106 may validate the cardholder's identity via additional procedures (e.g., login information, biometric data, etc.) before processing credential on file transactions [the determining whether to approve the electronic commerce purchase transaction being performed at the computing device].”); [0044] (“Merchant computer 106 [computing device] may not complete a credential on file transaction for various reasons [determining whether to (not) approve the electronic commerce purchase transaction]. For example, merchant computer 106 may not complete a credential on file transaction beyond the duration originally set for with the recurring relationship. In addition, if user 102 requests to change payment methods or cancels the recurring relationship according to a cancellation process, merchant computer 106 may not complete a credential on file transaction. Further, merchant computer 106 may not complete a credential on file transaction if it receive a declines response when conducting the transaction.”). 
“issuer computer” as “computing device”: see, e.g. Awasthi, paras. [0051] (alternatively, “the issuer computer 112” can act as the computing device where the determination of whether to approve the electronic commerce purchase transaction occurs at least because the “issuer computer 112 (also may be known as an authorization computer) is typically a computer run by a business entity (e.g., a bank) that may have issued the payment (credit/debit) card, account numbers or payment tokens used for the transactions…[and] the issuer computer 112 may verify the account and respond with an authorization response message to the acquirer computer 108 that may be forwarded to other entities, such as merchant computer 106, an access device corresponding to merchant computer 106, or client computer 104, if applicable.” Thus, because the issuer computer 112 and the merchant computer 106 are coupled via exchange of data, information and messages, they can act together or collectively as one computing device); [0064] (“Payment processor server computer 110 may send the authorization request message including the credential on file indicator to issuer computer 112 [acting as the computing device, as discussed above], which may utilize the credential on file indicator to determine whether to authorize the transaction (step S304) [determining whether to approve the electronic commerce purchase transaction is performed at the computing device]. Issuer computer 112 may also be known as an authorization computer.”).
As to claims 9, 17, 25 & 33, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claims 1, 14, 22 & 30 (as established above), which claims 9, 17, 25 & 33 respectively depend from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the request transmitted to the third-party advisor server comprises information from the electronic commerce purchase transaction” of claims 1, 14 & 22 and “wherein the request to receive the second indication comprises information from the electronic commerce purchase transaction” of claim 33. See, e.g., Awasthi, FIG. 4 (an authorization request message 400 [request transmitted to the third-party advisor server] has transaction data 403 & transaction environment code 405 (clearly information from the electronic commerce purchase transaction) plus account identifier 401, credential on file indicator 402 & reason code 404 (also information from the electronic commerce purchase transaction) see also paras. [0070]-[0076]); [0005] (“The authorization request message [request transmitted to the third-party advisor server] may include a credential on file indicator [information from the electronic commerce purchase transaction].”); [0019] (“The authorization request message may include an issuer account identifier that may be associated with a payment device or payment account An authorization request message may also comprise additional data elements corresponding to ‘identification information’ [e.g.]: a service code, a CW (card verification value), a dCVV (dynamic card verification value), a PAN (primary account number or ‘account number’), a user name, an expiration date, etc. An authorization request message may also comprise ‘transaction information,’ such as any information associated with a current transaction, such as the transaction amount, merchant identifier, merchant location, acquirer bank identification number (BIN), card acceptor ID, etc., as well as any other information that may be utilized in determining whether to identify and/or authorize a transaction [all clearly information from the electronic commerce purchase transaction].”).
As to claims 11, 19, 27 & 35, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claims 1, 14, 22 & 30 (as established above), which claims 11, 19, 27 & 35 respectively depend from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses:
“receiving from the third-party advisor server, at said one of the virtual issuer server and the computing device that transmitted the request to the third-party advisor server, the second indication of whether the electronic commerce purchase transaction initiated at the computing device should be approved” (claim 11). See, e.g., Awasthi, para. [0061] (“In some cases, risk management server 116 may include information in the authorization request message indicating the results of the fraud analyses [second indication] so that another entity, such as issuer computer 112, that receives [receiving] the authorization request message can utilize the information.”); [0062] (“In some cases, token management server 117 may also receive information indicating the result of fraud analyses [receiving the second indication] from risk management server 116.”); [0065] (“Issuer computer 112 may make an authorization decision based on the received authorization request message [containing second indication, e.g.]…the result of fraud analyses performed by [severs 116 & 117]”). 
“wherein the determining whether to approve the electronic commerce purchase transaction initiated at the computing device is performed on the sole basis of the second indication” (claims 11 & 35) “prior to the first indication being received from the origin issuer server” (claim 11); or “wherein the processor is further configured to” (claims 19 & 27) “perform the determining of” (claim 19) or “determine” (claim 27) “whether to approve the electronic commerce purchase transaction initiated at the computing device on the sole basis of the second indication, prior to the first indication being received from the origin issuer server” (claims 11, 19 & 35) or “prior to receiving the first indication from the merchant server” (claim 27). 
“determining whether to approve the electronic commerce purchase transaction initiated at the computing device is performed on the sole basis of the second indication”: see, e.g., Awasthi, paras. [0065] (“In some embodiments, issuer computer 112 may also take into account the result of [received] fraud analyses [second indication] performed by payment processor server computer 110 when making the authorization decision.”); [0048] (“Risk management server 116 may be capable of identifying transactions with a higher risk of fraud and perform further cardholder authentication for such transactions. Risk management server 116 may conduct a review of transactions over a certain period of time and enable differentiated treatment of transactions based on one or more of risk indicators, user profiles, and merchant models.”) (see also [0059] on more detail on how determining whether to approve is based on the sole basis of this second indication of fraud analysis); [0049] (“Token management server 117 may enable token issuance or processing based on receiving the credential on file indicator and related information. For example, the fact that a transaction is identified as a credential on file transaction may make it more likely that the transaction is approved for token issuance.”) (see also [0063] on more detail on how determining whether to approve is based on the sole basis of this second indication of token issuance/processing); 
“prior to the first indication being received from the origin issuer server” or “prior to receiving the first indication from the merchant server”: in paragraph [0065], (1) the “issuer computer 112…take[s] into account the result of fraud analyses [from servers 116 & 117, or the second indication] and then, afterwards, in paragraph [0066], (2) the issuer computer 112 (or origin issuer server) sends the authorization response message containing the first indication, which is received by the payment processor server computer 110 or virtual issuer server. Thus, step (1) is performed prior to step (2). See also Law for claim 1.
As to claims 12, 20, 28 & 36, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claims 1, 15, 22 & 30 (as established above), which claims 12, 20, 28 & 36 respectively depend from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses:
“in response to the request transmitted to the third-party advisor server,” “receiving, at said one of the virtual issuer server and the computing device that transmitted the request to the third-party advisor server” (claim 12) or “receive” (claims 20 & 28) or “transmit to the one of the computing device and the virtual issuer server” (claim 36) “information identifying an alternate origin issuer server for processing the electronic commerce purchase transaction initiated at the computing device; and” (claims 12, 20, 28 & 36). See, e.g., Awasthi, FIG. 4 (“account updater server 115” as the alternate origin issuer server); para. [0047] (“Account updater server 115 [alternate origin issuer server] may enable a service that performs an automated account update function in real-time in response to receiving a credential on file indicator. For example, after payment processor server computer 110 receives the authorization request message including the credential on file indicator [in response to the request transmitted to the third-party server or server 110 and/or servers 116 & 117 within server 110], account updater server 115 may store information about the transaction (e.g., that it is credential-on-file) and communicate the stored information to other entities, such as risk management server 116 and token management server 117 [e.g. the virtual issuer server because they are within server 110, or the computing device] [receiving communicated information identifying an alternate origin issuer server]. This information can be utilized to process future transaction by user 102 and can lead to increased approval rates of transactions.”).
“transmitting” (claim 12) or “ transmit” (claims 20 & 28) “a request” (claims 12, 20 & 28) or “wherein a request is transmitted by the one of the computing device and the virtual issuer server” (claim 36) “to the alternate origin issuer server to receive” (claims 12, 20, 28 & 36) “at the virtual issuer server or the computing device” (claim 12) “a third indication of whether the electronic commerce purchase transaction initiated at the computing device should be approved” (claims 12, 20, 28 & 36). See, e.g., Awasthi, paras. [0047] (“Account updater server 115 [alternate origin issuer server] may enable a service that performs an automated account update function [third indication] in real-time in response to receiving a credential on file indicator [the transmitted request]. For example, after payment processor server computer 110 receives the authorization request message including the credential on file indicator, account updater server 115 may store information about the transaction (e.g., that it is credential-on-file) [receives a third indication] and communicate the stored information [third indication] to other entities [also receives third indication], such as risk management server 116 and token management server 117. This information [third indication] can be utilized to process future transaction by user 102 and can lead to increased approval rates of transactions.”); [0058] (“account updater server 115 may store information related to the transaction conducted by user 102, including identification that the transaction is a credential on file transaction [third indication]. The information stored [third indication] by account updater server 115 may be utilized for processing of future transactions that may be conducted by user 102. Account updater server 115 may store information [third indication] in any suitable format, so that it can access and update information related to each account for which it stores information. Account updater server 115 may also communicate with risk management server 116 and token management server 117 regarding updated information [third indication], such as providing a notification that the transaction is a credential on file transaction [third indication].”).  
“wherein, the determining whether to approve the electronic commerce purchase transaction is performed based in part on the third indication received from the alternate origin issuer server.” See, e.g., Awasthi, paras. [0047] (“account updater server 115 [alternate origin issuer server] may store information about the transaction (e.g., that it is credential-on-file) [third indication]…[and] [t]his information [third indication] can be utilized to process future transaction by user 102 and can lead to increased approval rates of transactions [determining whether to approve the electronic commerce purchase transaction initiated at the computing device is performed based in part on the third indication received by the alternate origin issuer server].”); [0058] (“account updater server 115 may store information related to the transaction conducted by user 102, including identification that the transaction is a credential on file transaction [third indication]. The information stored [third indication] by account updater server 115 may be utilized for processing of future transactions that may be conducted by user 102 [determining whether to approve the electronic commerce purchase transaction initiated at the computing device is performed based in part on the third indication received by the alternate origin issuer server].”); [0063] (“Token management server 117 may utilize the information received from account updater server 115 and risk management server 116 to determine whether to issue a token [generation of the second indication by using the third indication, which constitutes determining whether to approve the electronic commerce purchase transaction initiated at the computing device is performed based in part on the third indication received by the alternate origin issuer server because the second indication is also used to determine whether to approve the electronic commerce purchase transaction]”).
As to claims 21 & 29, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claims 20 & 28 (as established above), which claims 21 & 29 respectively depend from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the processor is further configured to: dismiss the first indication when performing the determining whether to approve the electronic commerce purchase transaction initiated at the computing device.” See, e.g., Awasthi, paras. [0020] (“The authorization response message may include, by way of example only, one or more of the following status indicators : Approval…Decline…or Call Center--response pending more information, merchant must call the toll-free authorization phone number [this status indicator dismisses the first indication of whether to approve or deny the electronic commerce purchase transaction by requesting further information or states that the determination is pending more information].”); [0066] (“Issuer computer 112 may generate an authorization response message [which] include[s] an indication of the authorization decision [if this indication is Call Center (response pending), then the indication of whether to approve/deny the transaction is dismissed or effectively dismissed because more information is required or pending). 
As to claim 31, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claim 30 (as established above), which claim 31 depends from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the second indication is requested by the virtual issuer server and the second indication is transmitted to the virtual issuer server.” See above cited portions of Law & Awasthi for “wherein the transmitting of the request to the third-party advisor server is performed at the virtual issuer server, and the virtual issuer server receives…the second indication from…the third-party advisor server” of claim 2.
As to claim 32, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claim 30 (as established above), which claim 32 depends from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the second indication is requested by the computing device, and the second indication is transmitted to the computing device.” See above cited portions of Awasthi for “wherein the transmitting of the request to the third-party advisor server is performed at the computing device, and the computing device receives the second indication from the third-party advisor server” of claim 5.
As to claim 38, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claim 37 (as established above), which claim 38 depends from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the request for the second indication is received at the third-party advisor server from the virtual issuer server, and in response to the request for the second indication, the third-party advisor server transmits the second indication to the virtual issuer server.” See above cited portions of Awasthi for “wherein the transmitting of the request to the third-party advisor server is performed at the virtual issuer server, and the virtual issuer server receives…the second indication from…the third-party advisor server” of claim 2.
As to claim 39, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claim 38 (as established above), which claim 39 depends from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the virtual issuer server performs the determination of whether to approve the electronic commerce purchase transaction initiated at the computing device, based on one or more of the first indication and the second indication.” See above cited portions of Awasthi for “wherein the determining whether to approve the electronic commerce purchase transaction is performed at the virtual issuer server” of claim 3 and “determining…based on one or more of the first indication and the second indication, whether to approve the electronic commerce purchase transaction initiated at the computing device” of claim 1.
As to claim 40, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claim 37 (as established above), which claim 40 depends from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the request for the second indication is received at the third-party advisor server from the computing device, and in response to the request for the second indication, the third-party advisor server transmits the second indication to the computing device.” See above cited portions of Awasthi for “wherein the transmitting of the request to the third-party advisor server is performed at the computing device, and the computing device receives the second indication from the third-party advisor server” of claim 5.
As to claim 41, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claim 40 (as established above), which claim 41 depends from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the computing device performs the determination of whether to approve the electronic commerce purchase transaction initiated at the computing device, based on one or more of the first indication and the second indication.” See above cited portions of Awasthi for “wherein the determining whether to approve the electronic commerce purchase transaction is performed at the computing device” of claim 8 and “determining…based on one or more of the first…and the second indication, whether to approve the electronic commerce purchase transaction initiated at the computing device” of claim 1.
As to claim 42, Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claim 1 (as established above), which claim 42 depends from. Law in view of Awasthi and further in view of Phillips further teaches, suggests and discloses “wherein the first and second indications are generated within the predetermined time constraint imposed by the payment network” as recited by claim 42. See Law & Awasthi above for generating the “first and second indications” and see also Phillips above in claim 1 for “predetermined time constraint” imposed by “the payment network”. See, e.g., Phillips, paras. [0013], [0017], [0032]-[0033], [0056]. 
Claims 6 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al., U.S. Pat. Pub. 2015/0134540 A1 (“Law”) in view of Awasthi, U.S. Pat. Pub. 2017/0076288 A1 (“Awasthi”) further in view of Phillips et al., U.S. Pat. Pub. 2015/0206131 A1 (“Phillips”) and even further in view of Beck et al., U.S. Pat. Pub. 2016/0321643 A1 (“Beck”). 
Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claims 5 & 22 (as established above), which claims 6 & 23 respectively depend from. However, even though Law in view of Awasthi and further in view of Phillips discloses accessing a merchant’s website (see e.g., Awasthi, paras. [0040] (“The merchant computer 106 may be operated by a merchant that may sell goods and/or services via a website, and that may accept payments over the Internet.”); [0056] (“In some cases, the transaction may be conducted by accessing a merchant website associated with merchant computer 106 using client computer 104.”); [0104] (“The user may utilize the subscription to make various purchases (e.g., media purchase) using the merchant application or website.”)), Law in view of Awasthi and further in view of Phillips does not specifically or expressly disclose “wherein the electronic commerce purchase transaction is initiated using a browser application executing on the computing device, and wherein the transmitting of the request to the third-party advisor server is performed by a plug-in installed for execution with the browser application” as recited by claims 6 & 23.
Beck cures this deficiency because Beck teaches, suggests and discloses the limitations of claims 6 & 23 reciting “wherein the electronic commerce purchase transaction is initiated using a browser application executing on the computing device, and wherein the transmitting of the request to the third-party advisor server is performed by a plug-in installed for execution with the browser application”. See, e.g., Beck, paras. [0029] (“For example, user device 112 may connect to FSP system 130 and/or merchant system 120 through use of browser software.”); [0115] (“The above described processes may be implemented as a computer program or application or as a plugin module or sub component of another application.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Law’s, Awasthi’s and Phillips’ disclosure of a computer-implemented method of and computing device for processing electronic payment authorization for a virtual payment card issued by a virtual issuer with Beck’s disclosure of using a browser application and plug-in in order to teach, suggest and disclose all the limitations recited by claims 6 & 23. This motivation to combine Law, Awasthi and Phillips with Beck would also support a conclusion of obviousness because it would be obvious to apply a known teaching, suggestion or motivation (e.g., using a browser and a plug-in for a merchant website) to obtain or yield predictable results and a reasonable expectation of success. See MPEP 2143. The combination of Law, Awasthi and Phillips with Beck is also particularly advantageous because it combines the methods and systems of Law, Awasthi and Phillips as disclosed above with “systems and methods for implementing location-based authorization rules for fraud prevention” (Beck, para. [0002]) to ultimately teach, suggest and disclose all the limitations of claims 6 & 23. 
Claims 10, 18, 26 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Law et al., U.S. Pat. Pub. 2015/0134540 A1 (“Law”) in view of Awasthi, U.S. Pat. Pub. 2017/0076288 A1 (“Awasthi”) further in view of Phillips et al., U.S. Pat. Pub. 2015/0206131 A1 (“Phillips”) and even further in view of Butterfield et al., U.S. Pat. Pub. 2016/0104159 A1 (“Butterfield”).
Law in view of Awasthi and further in view of Phillips teaches, suggests and discloses all the limitations of claims 1, 17, 25 & 33 (as established above), which claims 10, 18, 26 & 34 respectively depend from. However, even though Law in view of Awasthi and further in view of Phillips discloses accessing a merchant’s website (see e.g., Awasthi, paras. [0040] (“The merchant computer 106 may be operated by a merchant that may sell goods and/or services via a website, and that may accept payments over the Internet.”); [0056] (“In some cases, the transaction may be conducted by accessing a merchant website associated with merchant computer 106 using client computer 104.”); [0104] (“The user may utilize the subscription to make various purchases (e.g., media purchase) using the merchant application or website.”)) as well as “personal information recorded for the transaction, and details about the virtual payment card used in the electronic commerce purchase transaction” (see e.g., Law, Abstract, paras. [0075]-[0081], [0084]-[0088], [0090],  (disclosing “virtual payment card” and throughout); Awasthi, para. [0019] (“An authorization request message may also comprise additional data elements corresponding to ‘identification information’ including, by way of example only: a service code, a CW (card verification value), a dCVV (dynamic card verification value), a PAN (primary account number or ‘account number’), a user name, an expiration date, etc.”)), Law in view of Awasthi and further in view of Phillips does not specifically or expressly disclose “wherein the information from the electronic commerce purchase transaction comprises one or more of the following: a Uniform Resource Locator (URL) of the merchant server, an Internet Protocol (IP) address of the merchant server, [and] an IP address of the computing device” of claims 10, 18, 26 & 34.
Butterfield cures this deficiency because Butterfield teaches, suggests and discloses the limitations of claims 10, 18, 26 & 34 reciting “wherein the information from the electronic commerce purchase transaction comprises one or more of the following: a Uniform Resource Locator (URL) of the merchant server, an Internet Protocol (IP) address of the merchant server, [and] an IP address of the computing device”. See, e.g., Butterfield, paras. [0342] (“A user at client system 1706 may enter a Uniform Resource Locator (URL) or other address directing the web browser to a particular server (such as server, or a server associated with a third-party system 1708), and the web browser may generate a Hyper Text Transfer Protocol (HTTP) request and communicate the HTTP request to server.”); [0353] (“As an example and not by way of limitation, information of a concept may include a name or a title; one or more images (e.g., an image of the cover page of a book); a location (e.g., an address or a geographical location); a website (which may be associated with a URL)); [0329] (“Additionally, the communication interface 1610 may facilitate communications [between] various communication protocols [e.g. used by a merchant server and a computing device, for example]. Examples of communication protocols that may be used include, but are not limited to, data transmission media, communications devices, Transmission Control Protocol (‘TCP’), Internet Protocol (‘IP’)”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Law’s, Awasthi’s and Phillips’ disclosure of a computer-implemented method of, computing device and server for processing electronic payment authorization for a virtual payment card issued by a virtual issuer with Butterfield’s disclosure of the URL and IP address of the merchant server in order to teach, suggest and disclose all the limitations of claims 10, 18, 26 & 34. This motivation to combine Law, Awasthi and Phillips with Butterfield would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., using an URL of a merchant server website or an IP address of the merchant server (website)) to obtain or yield predictable results and a reasonable expectation of success. See MPEP 2143. The combination of Law, Awasthi and Phillips with Butterfield is also particularly advantageous because it combines the methods and systems of Law, Awasthi, and Phillips as disclosed above with “system and methods of improving the safety, ease, and convenience of electronically remitting funds” (Butterfield, para. [0003]) to ultimately teach, suggest and disclose all the limitations of claims 10, 18, 26 & 34.
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants’ assertion on page 14-15 of the Amendment that the rejection under 35 U.S.C. 101 should be withdrawn, the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
Namely, the claims are directed to the abstract idea or judicial exception of certain methods of organizing human activity because once all the generic computing components are removed from the claims, all that is left are person-operable steps executable by human beings. Essentially, because the present claims are directed to implementing the abstract idea of methods of organizing human activity using generic computing components (e.g., of servers or devices), they do not cover technical improvements to a specific technical field, and also do not recite an ordered combination of additional elements (which are not arranged in any unique way in that the placement of the generic computing components is completely arbitrary) such that they amount to nothing more than well-understood, routine and conventional limitations in the field of payment authorization for virtual payment cards, as shown by the cited prior art. 
Also, as alleged on pages 14-15 of the Amendment, “the performance of fraud detection” or locating an alternate origin issuer entity by another third-party entity despite the existence of a time limit for the entities to respond with an approval or denial message is not an improvement to a technology or technical field because it merely involves the manipulation, transmission or receiving of data. 
Moreover, the case of Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299 (Fed. Cir. 2018) is distinguishable from the present claims at hand at least due to that case involving a completely different patent, different claims, and different set of facts as well as circumstances. Specifically:
Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1304-06 (Fed. Cir. 2018) (“Claim 1 of the '844 patent scans a downloadable and attaches the virus scan results to the downloadable in the form of a newly generated file: a ‘security profile that identifies suspicious code in the received Downloadable.’… Our cases confirm that software-based innovations can make ‘non-abstract improvements to computer technology’ and be deemed patent-eligible subject matter at step 1…Here, the claims recite more than a mere result. Instead, they recite specific steps — generating a security profile that identifies suspicious code and linking it to a downloadable — that accomplish the desired result. Moreover, there is no contention that the only thing disclosed is the result and not an inventive arrangement for accomplishing the result. There is no need to set forth a further inventive concept for implementing the invention. The idea is non-abstract and there is no need to proceed to step two of Alice.”).
Thus, unlike the holding in Finjan, the claims here recite merely results, and generally apply human-operable steps by using generic computing components.
Finally, the claims are directed to a business problem (the inefficiencies in being able to detect fraud or locate certain entities despite a time limit for sending messages) in a business field (payment authorization processing for virtual payment cards), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). The present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. Thus, the 35 U.S.C. 101 rejection of claims 1-14, 16-23 & 25-42 is hereby maintained.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 17 to 19 of the Amendment, under the header of “Rejections under 35 USC § 103” that the prior art rejections under 35 U.S.C. 103 should be reconsidered and withdrawn due to at least the claim amendments, Examiner indicates that the aforementioned claim amendments necessitated additional search and consideration, but Applicants’ contentions have been rendered moot in light of the new grounds of rejection. Namely, Phillips teaches, suggests and discloses all the new claim amendments involving “parallel” transmissions from the virtual issuer server to other servers/components. See, e.g., Phillips, paras. [0020] & [0036] discussed and cited above. Thus, claims 1-14, 16-23 & 25-42 stand rejected under 35 U.S.C. 103, as established above. 
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Hird et al., U.S. Pat. Pub. 2016/0189135 A1 – for disclosing similar subject matter to the present claims, e.g., “Virtual Chip Card Payment” (Title).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3699
September 10, 2021

/ABDULMAJEED AZIZ/Examiner, Art Unit 3695